Citation Nr: 0314385	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  02 10 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to September 1945.  

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, which denied the 
veteran's application to reopen his claim for service 
connection for a right eye injury.  

A Board of Veterans Appeals (Board) decision in April 1954 
denied the veteran's original claim for service connection 
for a right eye injury.  In a March 2003 decision, the Board 
reopened the veteran's claim and ordered additional 
development, to include a VA examination with a nexus 
opinion.  However, the veteran failed to report for that 
examination and no additional evidence was obtained by the 
Board.  Under these circumstances, the case is ready for 
appellate review.  


FINDING OF FACT

The veteran failed to report for VA examination scheduled in 
conjunction with his reopened claim for service connection 
for residuals of a right eye injury.  


CONCLUSION OF LAW

The reopened claim for service connection for residuals of a 
right eye injury is denied as a matter of law.  38 C.F.R. 
§§ 3.326, 3.327, 3.655(a, b) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002).  In addition, VA recently promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

In its March 2003 decision reopening the claim, the Board 
notified the veteran of the passage of the VCAA and, in an 
attempt to assist him with the development of his claim, 
ordered a VA examination to obtain an opinion as to the 
etiology of any current right eye disorder.  The veteran 
failed to report for that examination.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed (emphasis 
added), or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (2002).  The veteran as notified of the 
consequences of his failure to report for the examination 
under 38 C.F.R. § 3.655.  As the veteran failed to report for 
the examination scheduled in conjunction with a reopened 
claim for a benefit which was previously disallowed, this 
appeal must be denied as a matter of law.  Under these 
circumstances, there is no further duty to notify or assist 
him with the development of his claim.   

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing a claim, he 
or she cannot passively wait for it in those circumstances 
where he or she may or should have evidence that is essential 
in obtaining putative evidence. Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991); reconsidered, 1 Vet. App. 406 (1991).  

Factual Background.  In July 1953 the RO denied the veteran's 
claim for service connection for residuals of an injury to 
the right eye.  The RO notified the veteran his claim was 
denied in a July 1953 letter.  The veteran appealed the 
decision to the Board.  The Board denied the claim for 
service connection for a right eye injury in April 1954.  

In October 2000 the veteran submitted an application to 
reopen a claim of service connection for residuals of a right 
eye injury.  The RO denied that application in February 2001, 
and again in November 2001.  The veteran appealed that 
decision to the Board.  The Board reopened the veteran's 
claim in March 2003.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  In April 2003 
the Board wrote the veteran a letter and explained the Board 
was undertaking additional development of his claim.  An 
examination was scheduled for the veteran at the VA Medical 
Center in West Los Angeles.  The letter clearly explained the 
provisions of 38 C.F.R. § 3.655 and that failure to report 
for VA examination could result in the veteran's reopened 
claim being denied.  

In May 2002 a letter was sent to the veteran from the VA 
Greater Los Angeles Healthcare System informing him of the 
date, time and place of the scheduled VA examination.  The 
letter was addressed to the veteran using a [redacted] Street 
address.  On the date of the scheduled VA examination in May 
2003, a second letter was sent reminding him of the scheduled 
appointment for VA examination.  In June 2003 another letter 
was sent to the veteran expressing concern that he had missed 
his appointment for a VA examination.  

An e-mail message reveals the veteran had called to 
reschedule after the first scheduled VA examination.  He said 
he received the appointment letter too late.  There is no 
indication that the veteran indicated he had a new address or 
that the letter sent to him was incorrectly addressed.  He 
was rescheduled for June 1.  He failed to report for that 
examination as well.  He was rescheduled for June 5 and the 
appointment was confirmed with him on the telephone.  The 
veteran again failed to report.  

The Board has noted on reviewing the records that in May 2002 
the veteran submitted a statement in support of claim with 
his address listed as Hamsphire.  In addition the address on 
the veteran's substantive appeal received in July 2002 was 
Hamsphire.  

The RO sent correspondence to the veteran in August 2002 at 
the [redacted] address.  There is no indication it was returned 
as undeliverable.  

In April 2003 the veteran submitted a statement in support of 
claim which contained another address, [redacted].  

There are two envelopes in the claims folder that are stamped 
attempted not known.  The envelopes do not have any addresses 
and the correspondence they contained has been removed.  They 
are stamped received in both January and February of 2001.  
Subsequent to the dates on the envelope the veteran submitted 
a statement in support of claim in February 2001, which 
contains the [redacted] address.  

Analysis.  The regulations provide that VA may request the 
veteran be examined when the medical evidence accompanying a 
claim is inadequate for rating purposes.  38 C.F.R. §§ 3.325, 
3.327 (2002).  In this case there was no competent medical 
evidence which provided a nexus between service and any 
current right eye disorder.  For that reason the Board 
ordered an additional examination to obtain a competent 
medical opinion.  See 38 U.S.C.A. § 5103A(d).  As noted 
above, the veteran failed to report for that examination.  
When a veteran fails to appear for a scheduled VA examination 
in conjunction with a reopened claim, the regulations provide 
the reopened claim is to be denied.  38 C.F.R. § 3.655 
(2002).  

Before determining that the veteran's reopened claim must be 
denied the Board considered whether the veteran had notice of 
the scheduled VA examination.  The evidence in this case 
indicates that the veteran received notice although too late 
for the first scheduled examination and then had actual 
knowledge of the last scheduled VA examination based on a 
telephone conversation with personnel at the VA Medical 
Center.  The Board has concluded that it is not necessary to 
reschedule the VA examination and send additional notices to 
the alternative addresses of the veteran in the claims 
folder.   In Hyson v. Brown, 5 Vet. App. 262 (1993) the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the peculiar facts of this case, and where 
the termination of benefits was in issue, the returned notice 
should have triggered reexamination of the file to determine 
whether another address was available.  The holding in Hyson 
is not applicable in this case as the notice was not returned 
as undeliverable and the veteran had actual knowledge of the 
scheduled VA examination.  See Jones v. West, 12 Vet. App.  
98 (1998).  

Since the last telephone conversation with the veteran 
confirming the date of the scheduled VA examination there is 
no documentation of any further communications from the 
veteran.  There is no indication of any further request by 
the veteran to reschedule or any evidence he has good cause 
for his failure to report.  

As the rescheduled examination was necessary to properly 
adjudicate this claim, and as the veteran failed to report 
for that evaluation and has provided no explanation for his 
failure to appear, it is the Board's judgment that the 
veteran's reopened claim must be denied as a matter of law 
under the provisions of 38 C.F.R. § 3.655.  Also see Engelke 
v. Gober, 10 Vet. App. 396 (1997).  










ORDER

Service connection for residuals of a right eye disorder is 
denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

